Citation Nr: 1522945	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased initial evaluation for posttraumatic headaches, evaluated as 0 percent prior to November 5, 2013, and as 30 percent thereafter.  

2.  Entitlement to an initial evaluation in excess of 10 percent, prior to November 5, 2013, for degenerative arthritis, lumbar spine, claimed as lower back pain.

3.  Entitlement to an evaluation in excess of 20 percent, after November 5, 2013, for degenerative arthritis, lumbar spine, claimed as lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1992 to February 1993, January 2003 to March 2004, November 2005 to February 2007, and from September 2009 to October 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in September 2010 the Veteran submitted claims for entitlement to service connection for status post-concussion, with tension headaches and vertigo (claimed as traumatic brain injury), and degenerative arthritis, lumbar spine (claimed as low back pain).  In a May 2011 rating decision, these claims were granted and evaluated as 10 percent disabling, effective October 31, 2010, one day following the Veteran's separation from active service.  The Veteran submitted a notice of disagreement in March 2012 and in an April 2014 rating decision, the Veteran's posttraumatic headaches disability was separately rated as 0 percent prior to November 5, 2013, and 30 percent thereafter, and his degenerative arthritis, lumbar spine, was increased to 20 percent, effective November 5, 2013.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  So these claims now concern whether initial ratings higher than 0 and 10 percent, for headaches and low back, respectively, were warranted prior to November 5, 2013, and whether ratings higher than 30 percent for posttraumatic headaches and 20 percent for degenerative arthritis, lumbar spine, have been warranted since.  In July 2012, the Veteran submitted a Substantive Appeal (on VA Form 9) to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2014).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.
FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's posttraumatic headaches have been characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Prior to November 5, 2013, the Veteran's degenerative arthritis, lumbar spine, was manifested by forward flexion of the thoracolumbar spine limited to 80 degrees.  It was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  From November 5, 2013, the Veteran's degenerative arthritis, lumbar spine was manifested by forward flexion of the thoracolumbar spine limited to 60 degrees.  It was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but not greater, for posttraumatic headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  The criteria for an initial disability rating in excess of 10 percent for degenerative arthritis, lumbar spine, prior to November 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5237 (2014).

3.  The criteria for a disability rating in excess of 20 percent for degenerative arthritis, lumbar spine, since November 5, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claims for posttraumatic headaches and degenerative arthritis, lumbar spine, arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claims are substantiated, additional notice is not required and any defects in the notice are not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in September 2010 and July 2012.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in June 2012 and a supplemental statement of the case (SSOC) in April 2014.  So, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations in April 2011, July 2013, and December 2013 to evaluate his posttraumatic headaches and degenerative arthritis, lumbar spine.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria - Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

Posttraumatic Headaches

The Veteran contends that his posttraumatic headaches are more severe than the initial 0 and 30 percent disability evaluations assigned.  In this case, the Veteran's posttraumatic headaches have been rated under 38 C.F.R. § 4.124a, DC 8100 (2014).

DC 8100 provides ratings for migraines.  The minimum 0 percent, noncompensable rating is warranted for migraines with less frequent attacks.  Id.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a higher initial 50 percent rating for posttraumatic headaches, effective October 31, 2010, is appropriate.  38 C.F.R. § 4.7 (2014); See Hart v. Mansfield, 21 Vet. App. 505 (2007).
In a July 2013 Disability Benefits Questionnaire (DBQ) for residuals of traumatic brain injury (TBI), the Veteran was diagnosed with a TBI since August 2010.  The VA examiner noted that the Veteran took continuous medication for his headaches including Botox every six months, Sumatriptan when his headaches start, Topamax daily, and Amitriptyline.  

He reported having headaches.  He stated that his headaches occurred once or twice each week and he needed to rest to allow the Sumatriptan to take effect before returning to work.  When his medicine did not alleviate his headaches, he was not able to return to work that day.  The Veteran reported that he had taken 470 hours of sick time due to headaches, treatments, or VA appointments since November 2010.    

In a December 2013 Compensation and Pension (C&P) examination report for residuals of TBI, it was noted that the Veteran was diagnosed with TBI and posttraumatic headaches attributable to TBI since 2009.  The Veteran's subjective symptoms did not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The Veteran's headaches increased over several years but have not improved with his current medication.  The VA examiner noted that the Veteran's headaches did not impact his ability to work and noted that the Veteran had missed three days of work in three months due to headaches.  

While the July 2013 DBQ and the December 2013 C&P examination report are contradictory as to the severity of the Veteran's headaches, the Board finds these opinions to be factually accurate, fully articulated and also containing sound reasoning.  Medical opinions that are factually accurate, fully articulated, and based on sound reasoning carry significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds both examinations to be of equal probative weight.  

As the evidence for and against the Veteran's claim is in relative equipoise, affording the Veteran the benefit of the doubt, his posttraumatic headaches are very frequent completely prostrating with prolonged attacks productive of severe economic inadaptability.  Based on this, the criteria for a higher initial rating of 50 percent for the Veteran's posttraumatic headaches have been met pursuant to DC 8100.  38 C.F.R. § 4.124a (2014).

Degenerative Arthritis of the Lumbar Spine

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2014).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a, DCs 5235-5243 (2014).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2014).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Id.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under DC 5243, intervertebral disc syndrome or disc disease (IVDS), may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243 (2014).

Note 1 to DC 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.



Prior to November 5, 2013

In an April 2011 C&P examination report, the Veteran reported that he had back problems since April 2010.  He noted that he had symptoms of stiffness, spasms, and decreased motion.  The Veteran reported that he did not experience fatigue, paresthesia, numbness, or weakness.  He did not have any related bowel or urinary problems as a result of his low back condition and did not experience erectile dysfunction.  The Veteran noted that he experienced pain in his low back that occurred once per week and lasted for two days.  He explained that the pain was localized and was moderate but could be exacerbated by physical activity.  During flare-ups, the Veteran experienced no functional impairment or any limitation of motion.  He reported that he had no episodes of incapacitation in the past year.  

The examination revealed no evidence of radiating pain on movement, no muscle spasm, no tenderness, no guarding of movement, and no weakness.  The Veteran's muscle tone and musculature were normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative, there was no atrophy present in the Veteran's limbs, and he had no ankylosis of the thoracolumbar spine.     

Range of motions results were flexion to 80 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  There was no objective evidence of pain on motion except for extension, where pain began at 20 degrees.  Repetitive-use testing was possible with range of motion results unchanged except for extension was limited to 20 degrees down from 30 degrees.  There was no additional degree of limitation.  

The examination of the lumbar spine revealed no sensory deficits from L1-L5 as well as no sensory deficits of S1.  There was no lumbosacral motor weakness.  The right and left lower extremity reflexes were normal.  There were no signs of pathologic reflexes in the lower extremities and the cutaneous reflexes were normal.  There was no sign of IVDS with chronic and permanent nerve root involvement.  X-rays of the lumbar spine revealed minimal degenerative spondylosis but were otherwise unremarkable.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine.
The Board has not overlooked the Veteran's statements with regard to the severity of his degenerative arthritis, lumbar spine.  The Veteran is competent to report on factual matters of which he had firsthand knowledge and the Board finds his reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran has not been shown to have.  Accordingly, while the Board has considered his assertions that his back pain has worsened to be competent, credible, and probative, the most probative and objective medical evidence consists of the of the April 2011 C&P examination report.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In none of his treatment, prior to November 5, 2013, whether from the VA or in an examination report, has the Veteran's back disabilities been shown to be worse than the already assigned 10 percent disability rating.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent rating for degenerative arthritis, lumbar spine, is appropriate prior to November 5, 2013.  38 C.F.R. § 4.7 (2014).

Based on this evidence, at no point prior to November 5, 2013, did the Veteran qualify for a higher 20 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was to 80 degrees.  He did not have forward flexion of the thoracolumbar spine less than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2014).  Thus, the criteria for a higher rating of 20 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 20 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2014).

Therefore, the Board finds that the Veteran's degenerative arthritis, lumbar spine, more nearly approximates the criteria for a 10 percent disability rating prior to November 5, 2013.  38 C.F.R. §4.71a, DC 5237 (2014).  The assignment of a 10 percent rating is based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

In accordance with Note (1) of 38 C.F.R. § 4.71a (2014), the Board also considered whether a separate rating was warranted for neurological manifestations.  The Board notes that the Veteran reported shooting pain at the back side of his left leg down to his knee.  Although the Veteran reported some pain in his left leg, the Veteran's detailed motor function and sensory examinations were otherwise normal.  Upon lower extremity motor testing, the Veteran demonstrated normal muscle strength and active movement against full resistance without evidence of fatigue.  Additionally, the Veteran consistently denied other neurological manifestations such as bowel or bladder impairment.  Although the Veteran is competent to state that he experienced pain in his left leg, the probative medical evidence indicates that a separate rating for neurological manifestations is not warranted.

Since November 5, 2013

In a July 2013 DBQ for back conditions, the Veteran was diagnosed with degenerative arthritis, lumbar spine, since 2010.  The Veteran reported that over the last three years, the pain had been mainly localized with the exception of recently occasional shooting pain at the back side of his left leg down to his knee joint.  The Veteran reported flare-ups which impacted the function of his thoracolumbar spine and described the impact as limiting his movement from bending and driving or getting in and out of vehicles.  

Range of motion results were forward flexion to 70 degrees with objective evidence of painful motion beginning at 70 degrees, extension to 25 degrees with objective evidence of painful motion beginning at 25 degrees, right and left lateral flexion to 30 degrees with objective evidence of painful motion beginning at 30 degrees, and right and left lateral rotation to 30 degrees, with no objective evidence of painful motion.  

The Veteran was able to perform repetitive-use testing.  Post-test flexion was to 70 degrees, post-test extension was to 25 degrees, post-test right and left lateral flexion was to 30 degrees, and post-test right and left lateral rotation was to 30 degrees.  The Veteran had no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The Veteran had functional loss and/or functional impairment of the thoracolumbar spine that was characterized as less movement than normal and pain on movement.  

The Veteran had no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, no guarding or muscle spasm, no muscle atrophy, and muscle strength testing were all normal.  The reflex and sensory examination results were normal.  Straight leg raising was negative for both the right and left.  The VA examiner reported that the Veteran experienced no radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to his thoracolumbar spine and did not have IVDS.  He did not use any assistive devices.  There was no functional impairment of the thoracolumbar spine of such severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no scars related to his thoracolumbar spine and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

No imaging studies of the thoracolumbar spine were performed and there were no other significant diagnostic tests findings or results.  The Veteran's thoracolumbar spine condition would impact his ability to work in that when he had a flare-up, his bending and lifting were limited due to pain.  

The VA examiner noted that the Veteran's posture and gait were within normal limits.  He had contributing factors of pain, weakness, fatigability and/or incoordination.  There was additional limitation of functional ability of the thoracolumbar spine dure flare-ups or repeated use over time described as limited bending and lifting.  The VA examiner noted that an opinion on the degree of additional range of motion loss was not possible without resorting to mere speculation because a flare-up was not observed.

In a December 2013 C&P examination report, the Veteran was diagnosed with a lumbosacral strain.  While the Veteran reported flare-ups that impacted the function of his thoracolumbar spine, the VA examiner noted that the Veteran was not having a flare-up during the examination.  The Veteran's flare-ups could not be observed and any opinion as to the impact of the flare-ups on the Veteran's thoracolumbar spine would not be possible without resorting to mere speculation.  

Range of motion results were forward flexion to 60 degrees with objective evidence of painful motion beginning at 50 degrees, extension to 10 degrees with objective evidence of painful motion beginning at 5 degrees, right and left lateral flexion to 25 degrees with objective evidence of painful motion beginning at 20 degrees, and right and left lateral rotation to 25 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing but there was no additional limitation in range of motion.  The Veteran had functional loss and/or functional impairment of the thoracolumbar spine characterized by less movement than normal and pain on movement.  

He had no localized tenderness or pain to palpation, no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour, no muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour, and no guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  Hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all normal for both the right and left.  Straight leg raising tests were negative.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, no ankylosis of the spine, no other neurologic abnormalities or findings related to a thoracolumbar spine condition, and he did not have IVDS.  Additionally, the Veteran did not use any assistive devices.  

The Veteran did not have functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He had no scars related to his thoracolumbar condition and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Imaging studies of the thoracolumbar spine were performed and no arthritis was documented.  The Veteran did not have a thoracic vertebral fracture with loss of 50 percent more of height and there were no other significant diagnostic test findings or results.  The VA examiner noted that the Veteran's thoracolumbar spine condition would impact his ability to work in that the Veteran would have difficulty walking over one mile, running, bending, and lifting over 20 lbs.

The Board has not overlooked the Veteran's statements with regard to the severity of his degenerative arthritis, lumbar spine.  The Veteran is competent to report that his arthritis pain hurts more when he has flare-ups and that he experiences pain in his lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, without the appropriate medical training and expertise, which the record does not show he has, he is not competent to provide an opinion on a medical matter, such as the nature and severity of his degenerative arthritis, lumbar spine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the examination reports to be highly probative as to the current nature and severity of the Veteran's degenerative arthritis, lumbar spine.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  

Accordingly, while the Board has considered the lay assertions that his degenerative arthritis, lumbar spine, has worsened to be competent, credible, and probative, the most probative and objective medical evidence consists of the July 2013 DBQ and the December 2013 C&P examination report.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In none of these examination reports, has the Veteran's degenerative arthritis, lumbar spine, been shown to be worse than the already assigned 20 percent disability rating.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for degenerative arthritis, lumbar spine, is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7 (2014).

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a higher 40 percent rating.  The Veteran's forward flexion of the thoracolumbar spine was not 30 degrees or less and he did not have favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237 (2014).  Thus, the criteria for a higher rating of 40 percent have not been met.  Id.

Additionally, the Veteran does not qualify for a 40 percent rating for IVDS.  He does not have incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2014).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1 (2014).

Therefore, the Board finds that the Veteran's degenerative arthritis, lumbar spine, more nearly approximates the criteria for a 20 percent disability rating since November 5, 2013.  38 C.F.R. §4.71a, DC 5237 (2014).  The assignment of a 20 percent rating is based on forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

In accordance with Note (1) of 38 C.F.R. § 4.71a (2014), the Board also considered whether a separate rating was warranted for neurological manifestations.  The Board notes that the Veteran reported shooting pain at the back side of his left leg down to his knee.  Although the Veteran reported some pain in his left leg, the Veteran's detailed motor function and sensory examinations were otherwise normal.  Upon lower extremity motor testing, the Veteran demonstrated normal muscle strength and active movement against full resistance without evidence of fatigue.  Additionally, the Veteran consistently denied other neurological manifestations such as bowel or bladder impairment.  Although the Veteran is competent to state that he experienced pain in his left leg, the probative medical evidence indicates that a separate rating for neurological manifestations is not warranted.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected posttraumatic headaches and degenerative arthritis, lumbar spine.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's headache and back symptoms with the schedular criteria, the Board finds that his symptoms of moderate impairment of memory, attention, concentration; mildly impaired judgment; occasional disorientation; headaches; vertigo; fatigue; sleep disturbances; less movement than normal; and pain on movement are congruent with the disability picture represented by the 50 percent rating for posttraumatic headaches, the 10 percent rating, prior to November 5, 2013, for degenerative arthritis, lumbar spine, and the 20 percent rating, after November 5, 2013, for degenerative arthritis, lumbar spine.  See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5237, 8100 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from posttraumatic headaches and degenerative arthritis, lumbar spine, with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's posttraumatic headaches and degenerative arthritis, lumbar spine.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular considerations are not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The record does not reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.



ORDER

An initial disability rating of 50 percent is granted, effective October 31, 2010, subject to the laws and regulations governing monetary benefits.

An initial disability rating in excess of 10 percent for the service-connected degenerative arthritis, lumbar spine, prior to November 5, 2013, is denied.

A disability rating in excess of 20 percent for the service-connected degenerative arthritis, lumbar spine, since November 5, 2013, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


